Citation Nr: 0317277	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-17 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an extension of a temporary total rating under 
38 C.F.R. § 4.30 beyond May 31, 1999.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from December 1982 to November 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision by the St. 
Petersburg, Florida RO which, in part, granted a temporary 
total rating for convalescence for right ankle surgery from 
April 5, through May 31, 1999.  The veteran disagreed with 
the ending date of the temporary rating giving rise to this 
appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection is in effect for right ankle sprain 
with osteophytes, status post spur removal, evaluated as 20 
percent disabling.  

3.  The record shows that the veteran underwent right ankle 
surgery on April 5, 1999, for excision of osteophytes, and 
that he was awarded a temporary total disability rating 
pursuant to 38 C.F.R. § 4.30, from April 5, to May 31, 1999.  

4.  By the end of May 1999, physical therapy records show the 
right ankle osteotomy was healed with good alignment and 
motion.  


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating for 
convalescence under the provisions of 38 C.F.R. § 4.30 beyond 
May 31, 1999 are not met.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); C.F.R. §§ 3.159, 4.30 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well-grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  

In this case, the veteran was notified of the enactment of 
the VCAA and of VA's duty to assist under the newly enacted 
legislation by letter in June 2001.  He was advised of the 
evidence that had already been obtained in the Statement of 
the Case issued in January 2000, and in supplemental 
statements of the case (SSOC) issued in January and February 
2001.  These documents are incorporated herein.  The veteran 
was afforded an opportunity to testify at a personal hearing, 
but declined.  All pertinent VA and non-VA records have been 
obtained and associated with the claims file.  The veteran 
has not alleged the presence of any additional available 
evidence which would be pertinent to his claim.  He has been 
given every opportunity to provide evidence to support his 
claim, and all notification and development actions needed to 
render a fair decision on the issue has been accomplished.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Accordingly, the Board will proceed with 
adjudication of the issue on appeal.  

Laws & Regulations

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a)(1), 
(2), or (3) of this section effective the date of hospital 
admission or outpatient treatment and continuing for a period 
of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  The 
termination of these total ratings will not be subject to 
§3.105(e) of this chapter.  Such total rating will be 
followed by appropriate schedular evaluations.  When the 
evidence is inadequate to assign a schedular evaluation, a 
physical examination will be scheduled and considered prior 
to the termination of a total rating under this section.

	(a) Total ratings will be assigned under this section if 
treatment of a service-connected disability resulted in:

		(1) Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery March 1, 
1989.)

		(2) Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited). 
(Effective as to outpatient surgery March 1, 1989.)

		(3) Immobilization by cast, without surgery, of one 
major joint or more. (Effective as to outpatient treatment 
March 10, 1976.)

A reduction in the total rating will not be subject to 
§3.105(e) of this chapter.  The total rating will be followed 
by an open rating reflecting the appropriate schedular 
evaluation; where the evidence is inadequate to assign the 
schedular evaluation, a physical examination will be 
scheduled prior to the end of the total rating period. 

	(b) A total rating under this section will require full 
justification on the rating sheet and may be extended as 
follows:

		(1) Extensions of 1, 2, or 3 months beyond the 
initial 3 months may be made under paragraph (a)(1), (2), or 
(3) of this section.

		(2) Extensions of 1 or more months up to 6 months 
beyond the initial 6 months period may be made under 
paragraph (a)(2) or (3) of this section upon approval of the 
Adjudication Officer.  38 C.F.R. § 4.30 (2002) 


Factual Background

Private emergency room records reflect that the veteran 
reinjured his service-connected right ankle while playing 
softball.  The right ankle continued to bother him after the 
injury, until surgery was scheduled in April 1999.

Private hospital records show that the veteran underwent 
right ankle osteotomy without complication on April 5, 1999.  
Postoperatively, he was started on physical therapy and 
weight bearing on his right lower extremity.  The orthopedic 
surgeon's notes on April 20, show that the veteran was seen 
for removal of the sutures.  At that time, the wound was 
clean and healing well.  There was 10 degrees of 
dorsiflexion, 30 degrees of plantar flexion, and he was 
ambulating with minimal antalgic gait.  X-ray studies showed 
the talostyloid and fibular bones spurs were removed and that 
the talus and anterior tibial osteophytes were significantly 
less than before.  The assessment was that the veteran was 
doing well.  He was instructed to continue with stretching 
exercises and was referred to professional therapy for a 
period of 2 to 4 weeks, and told to return in one month.  

A physical therapy note on April 21, 1999 indicated the 
veteran's long term goals as restoring normal range of motion 
in the ankle and to ambulate without a limp in one month.  
The veteran reported that he had been walking on the foot 
since the day after surgery, but that he was still having 
some difficulty with mobility.  He was ambulating with a limp 
but did not require or use any assistive devices, such as, 
crutches or a cane.  Strength was decreased but he was unable 
to get up on his toes.  Plantar flexion was from 5 to 25 
degrees, with minimal inversion and eversion.  Sensation in 
the ankle was normal, and he was able to balance on his right 
foot for 5 seconds with difficulty.  By the end of the 
session, dorsiflexion was improved to 5 degrees and plantar 
flexion to 35 degrees.  

A physical therapy note on May 19, 1999 indicated that it was 
the last scheduled appointment, and that the veteran had 
achieved all of his goals.  Active and passive dorsiflexion 
was to 10 and 18 degrees, respectively.  Plantar flexion was 
to 40/45 degrees, and inversion/eversion was 15/15.  The 
veteran was able to balance on his right ankle for greater 
than 30 seconds, hop a few times, and perform braiding 
without difficulty.  There was significant swelling in his 
ankle, but the veteran reported that he was on his feet a lot 
and was not elevating his right leg, and that he iced the 
ankle only occasionally.  The physician commented that he 
would leave it up to the veteran as to whether he wanted to 
continue with physical therapy.  

A note from the orthopedic surgeon in August 1999, indicated 
that the veteran had inquired as to what the total expected 
time of recovery was and that he needed a note stating that 
he had no physical restrictions.  The physician indicated 
that his expected recovery time was six months.  He also 
provided a note to the effect that there were no physical 
restrictions except for no running and no sports for six 
months.  

When examined by VA in January 2001, the veteran walked 
without apparent difficulty.  There were two well-healed 
surgical scars about the ankle.  With the knee in full 
extension, dorsiflexion of the right ankle was to 5 degrees, 
compared with 10 degrees on the left.  With the knee flexed 
to 90 degrees, dorsiflexion was to 10 degrees.  Plantar 
flexion was to 30 degrees, compared with 40 degrees on the 
left.  There was significant tenderness in the right ankle, 
pain on motion, and swelling in both ankles.  There was no 
instability but definitely guarding of the right ankle.  Heel 
and toe walking was good, and he could squat and arise 
without difficulty.  The impression was residuals of right 
ankle sprain, degenerative joint disease, and post operative 
osteophyte removal.  

Analysis

Initially, is should be pointed out that a temporary total 
rating for convalescence, by definition, contemplates only a 
temporary period of time required by a veteran to recover 
from the immediate effects of surgery.  The purpose of a 
temporary total rating is to financially aid the veteran 
during the immediate post-surgical period while he is 
convalescing.  

The records do not indicate that the veteran required the use 
of any prosthetic devices such as crutches or a cane 
subsequent to his surgery, and that he was able to ambulate 
without difficulty when seen in April and May 1999.  The 
record reflects steady improvement in the weeks following his 
surgery in early April 1999, with good range of motion in the 
ankle when seen in mid-May.  On May 19, the physical 
therapist indicated that the veteran had achieved the long 
term goals he set for himself when he started therapy.  There 
was good range of motion in the ankle; he could stand on his 
right foot for more than 30 seconds, and could hop several 
times, without difficulty.  While there was significant 
swelling in the ankle, the veteran reported that he was on 
his feet a lot and only occasionally applied ice to the 
ankle.  The record also indicates that his physical therapy 
was discontinued in May 1999.  

The Board has considered the orthopedist's note in August 
1999, which indicated a total recovery period of six months.  
However, the criteria for a total temporary rating does not 
include consideration of whether the veteran has returned to 
a normal pre-surgical state.  Rather, the question is whether 
there are any severe postoperative residuals, such as, 
incompletely healed surgical wounds, therapeutic 
immobilization of the ankle, or the necessity for continued 
use of a wheelchair or crutches where regular weight-bearing 
is prohibited.  Here, the record shows that the veteran 
started walking on his right ankle the day after his surgery, 
albeit with some pain, and did not require the use of any 
assistive devices.  By mid-May, he was not shown to have any 
significant problems with ankle other than swelling.  

The clear preponderance of the evidence in this case is that 
on June 1, 1999, and thereafter, the veteran was no longer 
convalescing from the April 1999 surgery, and he did not meet 
any criterion of entitlement to a temporary total rating 
under 38 C.F.R. § 4.30.  Accordingly, the Board finds no 
basis for an extension of a temporary total disability rating 
under 38 C.F.R. § 4.30 beyond May 31, 1999.  


ORDER

Entitlement to an extension of a temporary total disability 
rating under 38 C.F.R. § 4.30 beyond May 31, 1999, is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

